PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-5093
ADLEY H. ABDULWAHAB,
            Defendant-Appellant.
                                      
       Appeal from the United States District Court
     for the Eastern District of Virginia, at Richmond.
           Robert E. Payne, Senior District Judge.
                   (3:10-cr-00248-REP-2)

                 Argued: January 29, 2013

                  Decided: April 29, 2013

   Before TRAXLER, Chief Judge, and GREGORY and
              SHEDD, Circuit Judges.



Affirmed in part, reversed in part, vacated in part, and
remanded by published opinion. Chief Judge Traxler wrote
the opinion, in which Judge Gregory and Judge Shedd joined.
2              UNITED STATES v. ABDULWAHAB
                        COUNSEL

ARGUED: William Joseph Gonyea, Jr., GONYEA, PLLC,
Houston, Texas, for Appellant. Jessica Aber Brumberg,
OFFICE OF THE UNITED STATES ATTORNEY, Rich-
mond, Virginia, for Appellee. ON BRIEF: James Madison
Ardoin III, ARDOINLAW, PLLC, Houston, Texas, for
Appellant. Neil H. MacBride, United States Attorney, Alex-
andria, Virginia, Michael S. Dry, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia; Lanny A. Breuer, Assistant Attorney
General, Criminal Division, Albert B. Stieglitz, Jr., Trial
Attorney, Fraud Section, Criminal Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


                        OPINION

TRAXLER, Chief Judge:

   Adley H. Abdulwahab appeals his convictions and sentence
for several crimes relating to an investment scheme that
resulted in nearly $100 million in losses for investors. We
reverse Abdulwahab’s convictions for money laundering but
affirm the remainder of his convictions. Because we reverse
the money laundering convictions, we vacate his sentence and
remand for resentencing.

                             I.

   Christian M. Allmendinger and Brent Oncale founded a
company known as "A&O" in Houston, Texas, in late 2004.
The company sold life settlement investments, which are
interests in life insurance policies. Until the end of 2006,
A&O sold "bonded life settlements," which were interests in
particular life insurance policies. The investments were for
                  UNITED STATES v. ABDULWAHAB                      3
fixed terms of between four and seven years. If the insured
died during the term, the life insurance company would pay
a benefit, but if the insured remained alive, a reinsurance
bond, which A&O purchased from Provident Capital Indem-
nity ("PCI"), was designed to pay out and take over the life
insurance policy (so long as the life insurance policy premi-
ums were current).

   Allmendinger and Oncale marketed and sold A&O’s
bonded life settlements directly to investors, and in early
2005, they hired Abdulwahab to market and sell their prod-
ucts. At the time, Abdulwahab was selling a different product
for a different company, BHC Marketing. BHC soon termi-
nated Abdulwahab, however, and he began working full-time
as A&O’s "national accounts director." J.A. 116. Abdulwahab
owned and operated Houston Investment Center ("HIC"), a
Texas company that served as A&O’s marketing arm.
Through HIC, Abdulwahab employed mid-level sales manag-
ers who, in turn, supervised independent A&O sales agents
around the country. A&O paid HIC its first commission on
May 26, 2005.

   In marketing A&O’s products, both orally and through
written materials they created, Allmendinger, Oncale, and
Abdulwahab lied about many critical facts. For example, they
represented that investor funds were placed in a segregated
account dedicated to those payments and used right away to
pay policy premiums up front. In reality, A&O had no sepa-
rate account to pay premiums and A&O paid the premiums
only as they became due. Indeed, A&O commingled investor
money in a general operating account that A&O used for pay-
ing its bills.1 While A&O was operating, Allmendinger,
Oncale, and Abdulwahab misappropriated millions of dollars
from this account for their personal benefit.
  1
   The payment of premiums was no small concern because, without such
payment, policies would lapse, rendering the associated investments
worthless.
4               UNITED STATES v. ABDULWAHAB
   The coconspirators also misrepresented A&O’s size, staff,
and record of earning returns for its investors. In 2005 and
2006, A&O’s websites listed fictional people as company
principals, falsely stated that A&O had offices in multiple
states, greatly exaggerated the number of A&O employees,
and falsely stated that A&O had particular legal and business
professionals on its staff. The sites also stated in July 2005
that A&O had "enabled [its] clients to leverage $375 million
into $800 million in less than five years," J.A. 120 (internal
quotation marks omitted), when in actuality, no investor had
received any pay out at that time and Abdulwahab had been
informed of that fact. Abdulwahab assisted in creating the
2006 version of the website, and his business card listed the
website address.

   In 2006, Allmendinger and Oncale invited Abdulwahab,
who was, at that point, responsible for 80-90% of A&O’s
sales, to become a partner. Thereafter, the three men each
held an equal interest in A&O and shared authority over the
company. Abdulwahab also was added as a signatory to
A&O’s bank accounts. HIC continued to market A&O’s prod-
ucts, and A&O’s commission payments to HIC remained
unchanged.

   By late 2006, regulators from different states began to send
inquiries to A&O regarding its life settlement product, based
largely on concerns that A&O was selling an unregistered
security. These inquiries prompted the three partners to con-
sult with Florida attorney Michael Lapat, who assisted A&O
in setting up hedge funds that were backed by life settlements.
By early 2007, A&O began offering fractionalized interests in
these funds that they called "capital appreciation bonds."

  The three partners agreed that Abdulwahab would serve as
fund manager. In the course of drafting the necessary offering
documents and disclosures, Lapat used information from a
document that Abdulwahab had completed earlier in 2006 in
connection with an unrelated hedge fund ("the 2006 docu-
                   UNITED STATES v. ABDULWAHAB                        5
ment"). Abdulwahab had falsely represented on that docu-
ment that he had earned an economics degree from Louisiana
State University when he had neither attended LSU nor
obtained a college degree from any school. Abdulwahab had
checked "no" in response to the question of whether he had
"been convicted or pled guilty or nolo contendere, no contest
. . . to a felony or misdemeanor involving investments or
investment-related business, fraud, false statements or omis-
sions, wrongful taking of property, bribery, forgery, counter-
feiting or extortion." J.A. 262 (internal quotation marks
omitted). He also had checked "no" in response to the ques-
tion of whether "[he] or an organization of which [he] exer-
cised management or policy control [had] ever been charged
with any felony or charged with a misdemeanor" of the type
described in the previous question. J.A. 262 (internal quota-
tion marks omitted). In actuality, Abdulwahab had pled guilty
in 2004 in Harris County, Texas, to the felony of forgery of
a commercial instrument. The court that accepted Abdul-
wahab’s guilty plea deferred a final adjudication in his case
and placed him on a five-year period of community supervi-
sion. Indeed, Abdulwahab was serving that term when he
completed the 2006 document.2

   Lapat used the 2006 document to draft a biography and the
A&O funds’ disclosure documents, including the private
offering memorandum ("POM"). In so doing, Lapat discussed
particular language with Abdulwahab. Because the POM was
based on the 2006 document, the POM stated that Abdul-
wahab had earned his degree from LSU and did not disclose
his felony plea. Although A&O regularly paid commissions
of more than 10% to its sales agents, the POM nonetheless
stated that A&O would invest 95% of investor funds in accor-
dance with its investment objectives.
  2
   On June 4, 2007, the court terminated Abdulwahab’s period of supervi-
sion early and dismissed the case.
6               UNITED STATES v. ABDULWAHAB
   After making the change to selling capital appreciation
bonds, A&O continued to operate in much the same way that
it had previously, including using HIC to sell the bonds. A&O
also continued to perpetuate various misrepresentations by
creating new marketing materials. For example, the three
principals and co-conspirator Eric Kunz drafted a "History
Sheet" for A&O stating again that Abdulwahab had earned his
economics degree from LSU, and A&O mailed this document
daily in 2007 to sales agents and investors. In fact, A&O reg-
ularly utilized the mail to send marketing materials and inves-
tor documents.

   As things turned out, A&O’s decision to sell capital appre-
ciation bonds instead of life settlements did not stem the tide
of regulator inquiries. For this reason and because of some
tension among the partners, Allmendinger, Oncale, and
Abdulwahab agreed to sell A&O to a company called "Blue
Dymond." Before the sale, however, Allmendinger, Oncale,
and Abdulwahab helped themselves — for what Allmen-
dinger believed was one final time — to several hundred
thousand dollars from A&O’s operating fund. After this raid
on A&O’s coffers, only $2.9 million remained in A&O’s
bank accounts — not even half of the amount A&O needed
to pay the premiums on all of its policies up through their
bonding dates.

   Abdulwahab was retained as a consultant for six months
after the sale as part of the sales contract. However, although
Allmendinger did not know it, Abdulwahab and Oncale had
constructed an elaborate secret plan to purchase the company
themselves and continue running it. Blue Dymond — the
buyer of A&O — was little more than a front for Abdulwahab
and Oncale; it was an offshore shell company created and
funded by Abdulwahab and Oncale with the assistance of
attorney Russell Mackert and without the knowledge of All-
mendinger.

   To fund the "sale," Oncale and Allmendinger each depos-
ited $380,000 from their personal A&O disbursements into
                UNITED STATES v. ABDULWAHAB                  7
Mackert’s attorney trust account. Under the terms of the sale,
the partners were to receive $750,000, with the expectation of
an additional $250,000 in the 18 months following the sale.
While Allmendinger received his $750,000 check, Oncale and
Abdulwahab — unbeknownst to Allmendinger — each
received checks in the amount of only $750 and secretly con-
tinued the business through Blue Dymond. Mackert wrote all
three of these checks from his attorney trust account.

  In September 2007, Mackert, at the direction of Abdul-
wahab and Oncale, also formed another offshore shell com-
pany, Physicians Trust, LLC, in the Caribbean Island of
Nevis. This new company allegedly purchased Blue Dymond
in order to further disguise Abdulwahab’s and Oncale’s
involvement with A&O. That same month, Abdulwahab and
Oncale hired David White to serve as A&O’s president.

   Through August 31, 2007, the date of the sale, Allmen-
dinger had personally received $8,455,033.60 from A&O;
Oncale had received $7,303,496.98; and Abdulwahab had
received $2,889,366.70. With Allmendinger gone, A&O con-
tinued generally to operate in much the same manner as it had
before. However, the remaining principals accelerated their
misappropriation of investor funds. Indeed, after the sham
sale, Abdulwahab and Oncale transferred approximately $10
million of investor funds from A&O’s bank accounts to Mac-
kert’s attorney trust account, about $5.1 million of which was
for Abdulwahab’s benefit.

   All told, A&O signed 843 investor contracts investing a
total of $104,048,660.18 between 2004 and 2008. During that
period, Abdulwahab personally received $8,002,904.78 from
the scheme.

   Mackert took over the management of the A&O entities in
March 2008. A&O had stopped taking new investor funds by
that time, and Mackert’s role was essentially to make sure that
premiums were paid, investor questions were answered, and
8                  UNITED STATES v. ABDULWAHAB
investor files and policy files were protected. The policy pre-
miums were to be paid in part from $4.6 million that White
had paid to Prestige Escrow Company. In March 2009, how-
ever, Mackert discovered that Prestige had stolen a large por-
tion of that money. In the next two months, Mackert
undertook to determine how much money would be needed to
continue to pay the policy premiums. He concluded not only
that there was not enough money after the theft but also that,
even had the theft not occurred, the $4.6 million "wasn’t even
close" to being sufficient to pay the policy premiums. J.A.
522. With A&O lacking sufficient funds to make premium
payments, Mackert subsequently placed A&O into bank-
ruptcy.

   On September 7, 2010, Allmendinger, Abdulwahab, and
White, were indicted in the Eastern District of Virginia. On
February 1, 2011, the grand jury returned a superseding
indictment against the three men. Abdulwahab was charged
with one count of mail fraud conspiracy, see 18 U.S.C. § 1349
(Count 1); six counts of mail fraud, see 18 U.S.C. § 1341
(Counts 2-7); one count of money laundering conspiracy, see
18 U.S.C. § 1956(h) (Count 8); six counts of money launder-
ing, see 18 U.S.C. § 1956(a)(1)(A)(i) (Counts 9-14); and four
counts of securities fraud, see 15 U.S.C. §§ 77q(a), 77x
(Counts 15-18).3 The superseding indictment charged that a
purpose of the alleged mail fraud conspiracy was "to mislead
investors regarding A&O’s safekeeping and use of investor
funds and the risks of A&O’s investment offerings, in order
to obtain investor funds so that the conspirators could person-
ally profit." J.A. 43.
    3
    After cooperating with the government, Oncale pleaded guilty pursuant
to a plea agreement to one count of conspiracy to commit mail fraud and
one count of conspiracy to commit money laundering. He received a sen-
tence of 10 years’ imprisonment. White pleaded guilty to a criminal infor-
mation alleging conspiracy to commit mail fraud, money laundering, and
securities fraud, and he was sentenced to five years’ imprisonment.
                  UNITED STATES v. ABDULWAHAB                        9
   After resolving several pretrial motions, the district court
granted motions by Abdulwahab and Allmendinger to sever
their respective trials.4

   On the government’s motion, the district court dismissed
Counts 4, 10, and 16 of the superseding indictment as to
Abdulwahab. See Fed. R. Crim. P. 48(a). At the close of the
government’s case, Abdulwahab moved for a judgment of
acquittal on the remaining counts with the exception of Count
1 (conspiracy to commit mail fraud) and Count 8 (conspiracy
to commit money laundering). See Fed. R. Crim. P. 29(a).
Regarding the money laundering counts, Abdulwahab argued
that the transactions identified in the indictment did not con-
stitute money laundering because they were simply payment
of commissions that had already been earned for sales of
A&O products. The district court expressed some doubt as to
whether the payment of the earned commissions was "money
laundering as opposed to just evidence of the [underlying]
fraud." J.A. 715. Nevertheless, the district court denied the
motion as to those counts and as to the remaining charges as
well. Abdulwahab then presented his case, which consisted
only of his testimony. Afterwards, he unsuccessfully renewed
his motion for judgment of acquittal. The jury found him
guilty on all remaining counts.

   Following his conviction, Abdulwahab moved unsuccess-
fully for a judgment of acquittal on each count of conviction
or, in the alternative, for a new trial. See Fed. R. Crim. P.
  4
    Allmendinger was subsequently convicted of one count of conspiracy
to commit mail fraud, two counts of mail fraud, one count of conspiracy
to commit money laundering, two counts of money laundering, and one
count of securities fraud. He was sentenced to 540 months’ imprisonment
and ordered to pay restitution in the amount of $101,963,048.05. We
affirmed his sentence on appeal. See United States v. Allmendinger, 706
F.3d 330, 340-44 (4th Cir. 2013). Mackert pleaded guilty to a criminal
information alleging mail fraud conspiracy and bulk cash smuggling, see
31 U.S.C. § 5332, and received a sentence of 188 months’ imprisonment.
10              UNITED STATES v. ABDULWAHAB
29(c)(1), 33(a); United States v. Abdulwahab, 2011 WL
4434236 (E.D. Va. Sept. 22, 2011).

   The court then turned to sentencing. Pursuant to an agree-
ment reached by the parties, the court adopted the evidence
from Allmendinger’s earlier-conducted sentencing, and the
parties also presented additional evidence. Included in that
additional evidence was testimony from IRS Special Agent
John Norton that, based on his review of bank records, inves-
tor listings, and bankruptcy records, investors lost at least
$101,857,687.11 from May 26, 2005 — when the government
contended Abdulwahab joined the conspiracy — until the
scheme ended in January 2008. Acknowledging that
$8,287,051.65 had been recovered through A&O’s bank-
ruptcy, the government argued that a loss of $93,570,635.46
was foreseeable and attributable to Abdulwahab. Abdulwahab
argued for a much smaller loss amount for two reasons. First,
he maintained that he did not join the conspiracy until he was
made an equity partner of A&O on November 1, 2006, and
thus should not be responsible for the loss of funds invested
prior to that date. Second, he contended that he should not be
responsible for the losses caused by Prestige Escrow Compa-
ny’s theft of A&O’s $4.6 million or by the fact that several
of PCI’s bonds turned out to be fraudulent.

   The district court rejected Abdulwahab’s arguments and
adopted the government’s proposed loss amount. Regarding
the scope of the activity Abdulwahab agreed to undertake, the
court determined that he agreed "to secure funds from people
by using fraudulent misrepresentations." J.A. 1432. The dis-
trict court found that Abdulwahab "knew that the representa-
tions being used to induce these people to invest in A&O
were false" and that he "helped create some of the false
impressions himself." J.A. 1432-33. The court specifically
noted Abdulwahab’s misrepresentations about A&O’s past
record of success and its scope and his claims that he had
invested money with A&O and that his clients had succeeded
with A&O. The court noted that A&O was built on a series
                   UNITED STATES v. ABDULWAHAB                          11
of lies designed to make investors feel that their investment
was risk-free, when in fact quite the contrary was true, as
Abdulwahab well knew. The court determined that a person
does not "have to be a partner to be a conspirator" and that
Abdulwahab had joined the conspiracy by May 26, 2005,
when he received his first commission payment. J.A. 1432.

   Citing United States v. Jimenez, 513 F.3d 62 (3d Cir.
2008), the court determined that the fact that the investors’
losses may have been partly the result of intervening causes
concerning the misdeeds of Prestige Escrow Company or PCI
would not affect the calculation of Abdulwahab’s loss
amount, although those actions could justify a downward
variance from the advisory guideline range. In the end, the
court concluded that Abdulwahab was responsible for all
investor losses because they were reasonably foreseeable to
Abdulwahab as a potential result of his scheme. The court
reasoned that

      knowing the way that business was operated,
      [Abdulwahab] knew that they were basically robbing
      Peter to pay Paul, that, in fact, they were trying to
      pay premiums on policies as they came in, and it was
      reasonably foreseeable to him that if the premiums
      didn’t come in or something happened to affect the
      business, the scheme would fall on its face as it did.

J.A. 1434.

   Adopting the government’s suggested loss amount of
$93,570,635.46, the district court applied a 24-level increase
for a loss exceeding $50 million. See U.S.S.G.
§ 2B1.1(b)(1)(M) (2010). Several other enhancements
increased Abdulwahab’s total offense level to 43.5 This level,
  5
   Although the total offense level was actually 45, an offense level
exceeding 43 is treated as an offense level of 43 under the Guidelines. See
U.S.S.G. Ch. 5, Pt. A, cmt. n.2.
12               UNITED STATES v. ABDULWAHAB
combined with Abdulwahab’s category III criminal history,
yielded a guideline range of life imprisonment, capped by a
statutory maximum of 3,060 months’ imprisonment.

   The district court stated that it was the "intention of the
Court to impose a sentence of 60 years [720 months] impris-
onment." J.A. 1450. In so doing, the court varied downward
by 2,340 months from the guideline range of 3,060 months.
The court decided to vary downward in that amount in part
because the losses "were exacerbated by intervening events
over which the defendant had no control," including the
actions of Prestige Escrow and PCI. J.A. 1449. The court also
ordered Abdulwahab to pay more than $100 million in restitu-
tion.

                               II.

   Abdulwahab argues that the district court erred in denying
his motion for a judgment of acquittal as to several counts.
We review de novo the denial of a motion for judgment of
acquittal. See United States v. Smith, 451 F.3d 209, 216 (4th
Cir. 2006). In considering a claim that the evidence was insuf-
ficient to support a conviction, we view the evidence in the
light most favorable to the government and "sustain the jury’s
verdict if any rational trier of fact could have found the essen-
tial elements of the crime charged beyond a reasonable
doubt." United States v. Penniegraft, 641 F.3d 566, 571 (4th
Cir. 2011).

                               A.

   Abdulwahab first maintains that his money laundering con-
victions are barred by the "merger problem" identified in
United States v. Santos, 553 U.S. 507, 517 (2008), since those
convictions are based on allegations that he paid the expenses
                    UNITED STATES v. ABDULWAHAB                           13
of completed frauds with money that the frauds generated. We
agree.6

   In Santos, the Court considered whether the term "pro-
ceeds" in 18 U.S.C. § 1956(a)(1), the federal money-
laundering statute, means "receipts" or "profits" for the partic-
ular crime there at issue. The crime at issue in that case was
operating an illegal gambling operation, wherein the defen-
dant employed a number of helpers. See 553 U.S. at 509. At
bars and restaurants, the defendant’s runners would gather
bets, keep a portion of the bets as their commissions, and
deliver the rest to the defendant’s collectors. See id. The col-
lectors then gave the money to the defendant, who used some
of it to pay the salaries of collectors and to pay the winners.
  6
    Abdulwahab argued to the district court in support of his Rule 29
motion regarding these counts that the transactions identified in the indict-
ment did not constitute money laundering because they were simply pay-
ment of commissions that had already been earned for sales of A&O
products. See J.A. 709 ("I submit that putting checks in the mail for com-
missions that were earned [is] not money laundering under the statute,
within the intent of the statute."); J.A. 710 ("[T]hese are commissions that
are earned from sales. Respective people are being paid, but it’s not
money laundering."). Indeed, before denying the motion as to these
counts, the district court expressed some doubt as to whether the payment
of the earned commissions was "money laundering as opposed to just evi-
dence of the [underlying] fraud." J.A. 715. Although Abdulwahab could
have explained in greater detail why he believed that the fact that the
transactions in question were simply payments for earned commissions
entitled him to a judgment of acquittal, we conclude that he did enough
to preserve the issue, and we note that the government does not argue oth-
erwise.
   The district court instructed the jury that to show that money constituted
"proceeds" of Abdulwahab’s mail fraud, the government needed to prove
only that the "money came from the mail fraud money." J.A. 991.
Although Abdulwahab did not object to that instruction, the error he
alleges on appeal is not an instructional error, but rather an error in deny-
ing his Rule 29 motion at the close of the government’s case. In reviewing
that claimed error, we apply the correct law regardless of whether it was
charged by the district court. See United States v. Perry, 335 F.3d 316, 320
n.6 (4th Cir. 2003).
14               UNITED STATES v. ABDULWAHAB
See id. Those payments to runners, collectors, and winners
were the basis for the money laundering charges and convic-
tions in that case. See id. at 510, 524. The district court
vacated the money laundering convictions, however, on the
basis that "the proceeds admittedly used by Santos to pay
winners and couriers could only have been gross proceeds,"
as opposed to net proceeds. United States v. Santos, 342 F.
Supp. 2d 781, 799 (N.D. Ind. 2004), aff’d, 461 F.3d 886 (7th
Cir. 2006).

   The Supreme Court affirmed in a 4-1-4 decision on the
basis of a so-called "merger problem." Santos, 553 U.S. at
515 (internal quotation marks omitted). Writing for the plural-
ity, Justice Scalia noted that if "proceeds" referred to "gross
receipts," "nearly every violation of the illegal-lottery statute
would also be a violation of the money-laundering statute,
because paying a winning bettor is a transaction involving
receipts that the defendant intends to promote the carrying on
of the lottery." Id. "Since few lotteries, if any, will not pay
their winners, the statute criminalizing illegal lotteries, 18
U.S.C. § 1955, would ‘merge’ with the money-laundering
statute." Id. at 515-16. Justice Scalia also concluded that simi-
lar problems would arise "[f]or a host of predicate crimes." Id.
at 516.

   Representing the fifth vote for the Court’s judgment, Jus-
tice Stevens agreed that specifically with respect to the gam-
bling enterprise with which the defendants had been convicted
in Santos, it was unclear whether Congress intended that "pro-
ceeds" would mean only profits or rather that it would include
all receipts. Id. at 525-26 (Stevens, J., concurring). He con-
curred in the judgment only, finding that "[a]llowing the Gov-
ernment to treat the mere payment of the expense of operating
an illegal gambling business as a separate offense is in practi-
cal effect tantamount to double jeopardy." Id. at 527 (Stevens,
J., concurring).

  In United States v. Halstead, 634 F.3d 270 (4th Cir. 2011),
we considered the meaning of the Santos decision in a case
                UNITED STATES v. ABDULWAHAB                 15
involving a healthcare fraud scheme. We began by noting
that, in the case of a plurality opinion, the holding of the
Court is the narrowest holding that garnered five votes. See
Halstead, 634 F.3d at 277 (citing Marks v. United States, 430
U.S. 188, 193 (1977)). As for what that holding was, we
explained:

    [W]e read Santos to hold that when a merger prob-
    lem arises in the context of money laundering and
    illegal gambling, the required solution is to define
    the proceeds of the illegal gambling business as its
    net profits. When, however, a merger problem arises
    in the context of money laundering and an illegal
    activity other than illegal gambling, because of Jus-
    tice Stevens’ opinion that would require addressing
    that situation on a case-by-case approach, we will
    leave further development of a solution to a future
    case that presents the problem.

634 F.3d at 279.

   We then turned to the question of whether the case pre-
sented a merger problem. As the Halstead court explained, in
the case of a money laundering statute criminalizing financial
transactions involving the "proceeds" of an illegal activity, a
merger problem can occur if a person is convicted "for paying
the ‘essential expenses of operating’ the underlying crime."
Id. (quoting Santos, 353 U.S. at 528).

   In Halstead, Halstead engaged in a scheme in which insur-
ance companies were fraudulently billed. See id. at 272-73.
Once a clinic that had been opened at Halstead’s direction
received the payments, it transferred the money to another
company Halstead had formed, which, in turn, transferred the
money to checking accounts belonging to Halstead and his
co-conspirator. See id. at 273. We found no merger problem
on those facts, concluding that Halstead’s fraud was complete
once the insurance company made the payments. See id. at
16                 UNITED STATES v. ABDULWAHAB
280. Thus, the money received by the clinic constituted "pro-
ceeds" of the fraud, and there was no merger problem with
money laundering convictions based on a transaction involv-
ing those proceeds. See id. at 280-81.

   We had occasion again to apply Santos in United States v.
Cloud, 680 F.3d 396 (4th Cir. 2012). Cloud’s scheme, at its
essence, involved convincing people to invest in real estate
properties that, unbeknownst to the buyers, Cloud had
recently purchased for a lesser amount. See id. at 399-400.
The scheme also involved falsification of loan applications
and the payment of "thousands of dollars in kickbacks to buy-
ers, at least one mortgage broker, and the recruiters responsi-
ble for finding the buyers." Id. at 400. Cloud was convicted
of several crimes, including, as is relevant here, one count of
conspiracy to commit money laundering and six counts of
money laundering. See id. at 399. The substantive counts all
concerned various payments Cloud made "to recruiters, buy-
ers, and other coconspirators for the role each person played
in the mortgage fraud scheme." Id. at 406. On appeal, we
reversed those convictions, finding that they suffered from the
merger problem identified in Santos. See id. at 408. We con-
cluded that, unlike the payments in Halstead, the charged
transactions were payment of "the essential expenses of the
underlying fraud" because it was only through the promise of
these payments that Cloud was able to persuade his cocon-
spirators to do business with him.7 See id. at 406-08. That the
payments were made after the services were performed did
nothing to change that. See id. at 408. In order to correct the
merger problem, we defined "proceeds" as "profits," as the
Santos Court had done, and reversed the money laundering
convictions on that basis. See id. at 409.
  7
    We noted that the same could not be said of the payments in Halstead
since the transactions constituting money laundering were not payments
for services rendered. See United States v. Cloud, 680 F.3d 396, 407 (4th
Cir. 2010).
                   UNITED STATES v. ABDULWAHAB                          17
   On the other hand, we found no merger problem with
Cloud’s conviction for conspiracy to commit money launder-
ing because "[u]nlike Cloud’s substantive money laundering
charges, the conspiracy charge was not tied to any specific
payment to a recruiter, buyer, or coconspirator" and "there
was evidence that Cloud used the profits from his previous
[illegal deals] to finance additional purchases." Id. at 408.
Thus, we affirmed the conspiracy conviction. See id.

   Abdulwahab’s case creates a merger problem very similar
to that present in Cloud. The money laundering counts at
issue concerned commission payments to HIC sales agent
Tim Bromseth. These payments, like those in Cloud, were for
services that played a critical role in the underlying fraud
scheme in that it was the promise of payment for services ren-
dered that enticed HIC and Bromseth to obtain investors for
A&O. As such, Abdulwahab was no different than "the felon
who uses the stolen money to pay for the rented getaway car"
or "the initial recipient of the wealth" in "any wealth-
acquiring crime with multiple participants . . . [who] gives his
confederates their shares." Id. at 404 (quoting Santos, 553
U.S. at 516). Unlike the transactions in Halstead, the commis-
sion payments were essential expenses of the illegal activity.
Thus, the merger problem we identified in Cloud arises in this
case as well, and, following Cloud, we correct it by defining
"proceeds" as "net profits." See id. at 409. Under this defini-
tion, while payment of the commissions may have constituted
evidence of the fraud underlying the money laundering
charges, the payments did not constitute money laundering.
We therefore hold that the district court erred in rejecting
Abdulwahab’s contrary argument and denying his motion for
judgment of acquittal as to those counts.8
   8
     After the Supreme Court decided Santos, Congress amended the
money-laundering statute to specifically define "proceeds" as "any prop-
erty derived from or obtained or retained, directly or indirectly, through
some form of unlawful activity, including the gross receipts of such activ-
ity." Fraud Enforcement and Regulatory Act of 2009, Pub. L. No. 111–21,
§ 2(f)(1), 123 Stat. 1617, 1618 (2009) (codified at 18 U.S.C.
§ 1956(c)(9)). With "proceeds" now specifically defined, the issue we
address today should not recur in many future cases. See Cloud, 680 F.3d
at 409 n.6.
18               UNITED STATES v. ABDULWAHAB
   The government contends that our reversal of the money
laundering convictions should not warrant a full resentencing
since all of Abdulwahab’s sentences for these counts were
ordered to be served concurrently with the three consecutive
240-month sentences he received for Counts 1, 2, and 3.
However, as the government concedes, the error is not harm-
less in light of the court’s imposition of a separate special
assessment for each count. See Ray v. United States, 481 U.S.
736, 737 (1987) (per curiam). On the facts before us, we
believe a remand is appropriate so that the district court may
consider whether the reversal of the money laundering con-
victions warrants any change in Abdulwahab’s sentence.

                               B.

  Abdulwahab argues that his conviction for conspiracy to
commit money laundering suffers from the same merger prob-
lem as his convictions for substantive money laundering and
thus that the district court erred in not granting his motion for
judgment of acquittal on the conspiracy charge.

   Because Abdulwahab did not raise this issue in the district
court, we review it for plain error. See United States v. Wal-
lace, 515 F.3d 327, 331-32 (4th Cir. 2008). To obtain relief
under plain-error review, Abdulwahab must first establish that
"the district court erred, that the error was plain, and that it
affected his substantial rights." United States v. Robinson, 627
F.3d 941, 954 (4th Cir. 2010) (internal quotation marks and
alterations omitted). "Even when this burden is met, we have
discretion whether to recognize the error, and should not do
so unless the error seriously affects the fairness, integrity or
public reputation of judicial proceedings." United States v.
Hargrove, 625 F.3d 170, 184 (4th Cir. 2010) (internal quota-
tion marks omitted). Here, Abdulwahab cannot even establish
error, let alone plain error.

  Unlike the money laundering charges, the charge for con-
spiracy to commit money laundering "was not tied to any spe-
                  UNITED STATES v. ABDULWAHAB                     19
cific payment." Cloud, 680 F.3d at 408. We therefore consider
whether the record contained evidence that could support the
conviction. See id. Here, the government presented such evi-
dence relating to the sham sale that Abdulwahab and Oncale
orchestrated to allow them to continue with their scheme once
Allmendinger ceased his involvement. In anticipation of the
sale, Abdulwahab and Oncale each deposited into Mackert’s
client trust account $380,000 that they had taken from per-
sonal A&O disbursements, and they had Mackert write
checks on this account in the amounts of $750,000 to All-
mendinger and $750 each to Abdulwahab and Oncale. A
rational jury certainly could have found that these transactions
were intended to promote the continuation of the investment
scheme after Allmendinger left, and thus that the agreement
to execute this plan constituted a promotional money launder-
ing conspiracy. See 18 U.S.C. § 1956(a)(1)(A)(i) (making it a
crime for an individual, "knowing that the property involved
in a financial transaction represents the proceeds of some
form of unlawful activity, conducts or attempts to conduct
such a financial transaction which in fact involves the pro-
ceeds of specified unlawful activity . . . with the intent to pro-
mote the carrying on of specified unlawful activity"). These
transactions — at least the $750 payments — did not consti-
tute paying expenses or giving coconspirators their shares of
profits.9 Rather, they were simply part of a deception that fur-
thered Abdulwahab and Oncale’s plan to continue their
scheme to defraud investors once Allmendinger had departed.
As such, there was no merger problem regarding these trans-
actions.

                                 C.

  Abdulwahab next maintains that the district court erred in
denying his motion for judgment of acquittal regarding his
  9
   In light of this conclusion, we need not determine whether the
$750,000 payment to Allmendinger would also constitute money launder-
ing.
20               UNITED STATES v. ABDULWAHAB
convictions for conspiracy to commit mail fraud and for mail
fraud and securities fraud. He specifically contends that the
evidence was insufficient to prove that he knew of, and
intended to participate in, a scheme to defraud. He also argues
that he believed that he had no duty to disclose his criminal
history to A&O’s investors and that there was no evidence
that his representation that he earned an economics degree
from LSU was material to any investor’s decision to invest.

   "To obtain a conviction for mail fraud, the Government
must prove (1) the existence of a scheme to defraud and (2)
the use of the mails (or another interstate carrier) for the pur-
pose of executing the scheme." United States v. Delfino, 510
F.3d 468, 471 (4th Cir. 2007). To obtain a conviction for
securities fraud under 15 U.S.C. § 77q(a), the government
must show that the defendant willfully offered to sell or actu-
ally sold a security through the mails, knowing that he was
employing a statement containing either material misstate-
ments or omissions of material fact. See United States v.
United Med. & Surgical Supply Corp., 989 F.2d 1390, 1402
(4th Cir. 1993).

  As the district court concluded after the trial, the govern-
ment presented "extensive evidence from which the jury
could have concluded that [Abdulwahab] engaged in the
scheme to defraud" regarding the mail fraud counts, as well
as "ample evidence from which a rational jury could have
concluded that [he] engaged in securities fraud." Abdulwahab,
2011 WL 4434236, at *2-3.

  Evidence showed that Abdulwahab not only was aware of
misrepresentations being used to lure in clients, but he was
making such misrepresentations himself. Considering
Abdulwahab’s central role with A&O, a jury might have rea-
sonably inferred that he knew of A&O’s misrepresentations
concerning its number of employees, its number of offices, its
years of experience, and its record of success. Evidence also
demonstrated Abdulwahab’s willingness to lie about his own
                 UNITED STATES v. ABDULWAHAB                 21
involvement with A&O. For example, investor Wallace Ben-
nett testified that Abdulwahab told him in the spring of 2005
that Abdulwahab had personally invested all of his investable
assets in A&O life settlements and that he had several clients
who had invested their funds, cashed out, and then reinvested
those funds back into life settlements. In fact, evidence
showed Abdulwahab had not invested one penny in life settle-
ments and none of his clients had received payment on a life
settlement investment.

   Several witnesses also testified about Abdulwahab’s role in
creating and disseminating the so-called A&O History Sheet
and the POM, both of which contained false information
about Abdulwahab’s educational background while failing to
disclose his forgery plea. Abdulwahab argues that the govern-
ment failed to show that whether he had earned an economics
degree from LSU was material to investors’ decisions to
invest with A&O. As for the failure to disclose his felony
plea, Abdulwahab does not contest the materiality of that
omission, but he argues that his failure to disclose it was sim-
ply a good-faith error insofar as he believed that since the
court accepting his plea deferred adjudication on his case, "it
would be like it would no longer be there." J.A. 745. We need
not address Abdulwahab’s argument concerning the misrepre-
sentations of his educational background because the jury cer-
tainly could have rationally concluded that any suggestion by
him that he was acting in good faith by omitting his felony
plea was belied by his representation, on the 2006 document,
that he had never even been charged with a felony.

  Additionally, extensive evidence documented Abdul-
wahab’s involvement in the sham sales of A&O to Blue
Dymond and Physicians Trust and in the transfer of millions
of dollars to himself and Oncale. All of Oncale and Abdul-
wahab’s efforts to hide their connection to, and control of, the
business further demonstrated that the men were both well
aware of their wrongdoing.
22                 UNITED STATES v. ABDULWAHAB
   Simply put, as the district court noted, the evidence sup-
porting Abdulwahab’s various fraud convictions was strong
and well beyond what was necessary to support his convic-
tions. The district court was correct to deny his motion for a
judgment of acquittal on these charges.

                                   III.

   Abdulwahab finally maintains that the district court erred
in holding him responsible at sentencing for losses of funds
that were invested with A&O before he became an equity
partner. We disagree.10

   "[T]he determination of loss attributable to a fraud scheme
is a factual issue for resolution by the district court, and we
review such a finding of fact only for clear error." United
States v. Godwin, 272 F.3d 659, 671 (4th Cir. 2001). "The
court need only make a reasonable estimate of the loss."
U.S.S.G. § 2B1.1 cmt. n.3(C). Because "[t]he sentencing
judge is in a unique position to assess the evidence and esti-
mate the loss based upon the evidence . . . , the court’s loss
determination is entitled to appropriate deference." Id. In the
context of § 2B1.1, "loss is the greater of actual loss or
intended loss," and "actual loss" is "the reasonably foresee-
able pecuniary harm that resulted from the offense." Id. cmt.
n.3(A), n.3(A)(i). The term "reasonably foreseeable pecuniary
harm" is defined as "pecuniary harm that the defendant knew
or, under the circumstances, reasonably should have known,
was a potential result of the offense." Id. cmt. n.3(A)(iv).

   The district court found that Abdulwahab and his cocon-
spirators agreed to make false representations to investors in
order to induce them to invest their money with A&O. The
district court explained that these lies included misrepresenta-
  10
    Although we vacate Abdulwahab’s sentence in light of our reversal of
the money laundering convictions, we address this issue in this appeal for
the sake of judicial efficiency.
                   UNITED STATES v. ABDULWAHAB                         23
tions concerning A&O’s size, the number of people it
employed and number of its offices, the prior investment suc-
cess of its products, and the way A&O used the funds it
received from investors. Rejecting Abdulwahab’s argument
that he did not join the conspiracy until he became an equity
partner in A&O, the court found that Abdulwahab joined no
later than May 26, 2005, when HIC received its first A&O
commission payment.

   Abdulwahab contends that the district court clearly erred in
finding that he joined the conspiracy before becoming an
equity partner because even if he "suspected that portions of
the marketing information provided by Allmendinger and
Oncale were erroneous," his marketing of their products did
not amount to participation in a conspiracy. Appellant’s brief
at 25. This argument simply fails to come to terms with the
fact that the district court found that by May 26, 2005,
Abdulwahab did not simply suspect that A&O was obtaining
investors’ funds by fraud, but that he knew they were, and he
was acting in concert with them to help them do it. See United
States v. Mills, 995 F.2d 480, 485 (4th Cir. 1993) (noting that
"the critical inquiry" regarding whether a conspiracy has
occurred "concerns whether the Government proved agree-
ment between at least two persons to concerted action" (inter-
nal quotation marks omitted)). The district court did not
clearly err in its selection of the May 26, 2005, date.11
  11
    Abdulwahab also maintains that the district court erred in refusing to
reduce his loss amount based on a purported intervening cause of the
investor’s losses, namely, that Prestige Escrow Company allegedly misap-
propriated certain investor funds independently of the A&O fraud. This
argument fails, however, for the same reason we held in Allmendinger’s
appeal of his sentence that the district court did not err in refusing to
reduce Allmendinger’s loss based on the fact that PCI’s bonds turned out
to be fraudulent. See Allmendinger, 706 F.3d at 342-43.
24              UNITED STATES v. ABDULWAHAB
                             IV.

   In sum, we reverse Abdulwahab’s money laundering con-
victions but affirm the remainder of his convictions. Although
we find no error in Abdulwahab’s sentence, in light of our
reversal of the money laundering convictions, we vacate his
sentence and remand for resentencing.

                                      AFFIRMED IN PART,
                                      REVERSED IN PART,
                                       VACATED IN PART,
                                         AND REMANDED